In an action pursuant to former section 167 (subd 1, par [b]) of the Insurance Law (now Insurance Law, § 3420, subd [a], par [2]), defendant appeals from (1) an order of the Supreme Court, Kings County (Pizzuto, J.), dated September 30, 1983, which granted plaintiffs’ motion for summary judgment and denied defendant’s cross motion for a stay of the proceedings pending determination of an appeal; and *623(2) a judgment of the same court, dated October 24, 1983, which awarded plaintiffs $77,517.67.
Appeal from the order dismissed, without costs or disbursements (Matter of Aho, 39 NY2d 241, 248).
Judgment affirmed, without costs or disbursements.
Defendant’s arguments on appeal, including its argument regarding the entry of judgment in the declaratory judgment action, were not raised at Special Term and we decline to consider them on appeal. Therefore, the judgment appealed from should be affirmed. Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.